Case: 17-30814      Document: 00514820163         Page: 1    Date Filed: 02/01/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                      United States Court of Appeals
                                                                               Fifth Circuit


                                      No. 17-30814
                                                                             FILED
                                                                       February 1, 2019
                                                                        Lyle W. Cayce
ROY A. WILLIAMS, also known as Roy Anthony Williams,                         Clerk

                                                 Plaintiff-Appellant

v.

DAVID F. POST; CYNTHIA T. WOODARD; CLIFFORD R. STRIDER, III;
JON ANNE WINSTEAD; LINDA COOK; RENEE SMITH,

                                                 Defendants-Appellees


                  Appeals from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 3:17-CV-767


Before JONES, ELROD, and ENGELHARDT, Circuit Judges.
PER CURIAM: *
       Roy A. Williams, Louisiana prisoner # 433256, moves for leave to proceed
in forma pauperis (IFP) on appeal. He filed a complaint pursuant to 42 U.S.C.
§§ 1983 and 1986 alleging that the defendants had conspired to cover up the
falsification of portions of his trial transcript. The district court dismissed on
various grounds, including a finding that his complaint was time barred. The




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-30814     Document: 00514820163     Page: 2   Date Filed: 02/01/2019


                                  No. 17-30814

district court denied leave to proceed IFP on appeal for failure to submit a
statement of his prison trust account.
      Williams now has submitted the required records of his trust account,
which show that he qualifies as a pauper. However, a movant for leave to
proceed IFP on appeal also must show that he presents a nonfrivolous issue for
appeal. See Carson v. Polley, 689 F.2d 562, 586 (5th Cir. 1982); 28 U.S.C.
§ 1915(a)(1)-(3). In his IFP motion, Williams asserts that he intends to raise
various issues on appeal, including whether his complaint was time barred.
      Section 1986 sets forth a one-year limitations period.              § 1986.
Louisiana’s one-year limitations period applies to Williams’s § 1983 complaint.
See Smith v. Reg’l Transit Auth., 827 F.3d 412, 421 (5th Cir. 2016). A cause of
action accrues when the plaintiff knows of the existence of an injury and the
cause of the injury. Id. The district court found that Williams was aware of
the facts supporting his claims by December 2006, that the limitations period
expired in December 2007, and that Williams did not file his complaint until
June 2017. In the district court, Williams argued that he did not file his
complaint earlier because he had not understood that the underlying facts
raised a potential claim under § 1983. However, for a limitation period to start,
“[a] plaintiff need not know that [he] has a legal cause of action; [he] need know
only the facts that would ultimately support a claim.” Piotrowski v. City of
Houston, 237 F.3d 567, 576 (5th Cir. 2001).
      We conclude that Williams has not shown a nonfrivolous issue regarding
the dismissal of his complaint as time barred. As a result, his motion for leave
to proceed IFP is denied. See Carson, 689 F.2d at 586. We also dismiss his
appeal as frivolous. See Baugh v. Taylor, 117 F.3d 197, 202 & n.24 (5th Cir.
1997); 5TH CIR. R. 42.2.
      IFP MOTION DENIED; APPEAL DISMISSED.



                                         2